department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list t ‘ ep 2a t oo legend taxpayer a k account b k account c ira d irae amount amount amount amount dear this is in response to your request dated date as supplemented by correspondence dated august september and date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested 2vu15330 taxpayer a represents that she received distributions from k account b and k account c totaling amount and amount respectively taxpayer a asserts that her failure to accomplish a rollover of amount a portion of amount and amount-4 a portion of amount within the 60-day period prescribed by sec_402 was due to her temporary use of the funds because of medical and financial difficulties which delayed the rollover of the funds into ira d and ira e taxpayer a maintained k account b and k account c a and her spouse were experiencing financial difficulties due to medical issues as a result of these difficulties taxpayer a took a distribution of amount from k account b on date and amount from k account c on date taxpayer a used the funds to pay off a second mortgage to avoid foreclosure in date taxpayer a’s spouse was able to obtain a cash advance from his employer on date taxpayer a deposited amount into rollover ira d and on date deposited amount into rollover ira e both of these deposits were after the 60-day period had expired in late taxpayer based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount from k account b and amount from k account c sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible retirement pian and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides that an individual_retirement_account ira is one type of eligible_retirement_plan revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and v153 circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected her ability to timely roll over the distributions of amount of k account b and amount of k account c to an ira taxpayer a has stated that the distributions were used to pay off a second mortgage and the delay in the rollover of amount and amount was caused by a delay beyond their control in essence taxpayer a made a short term_loan when she withdrew amount from k account b and amount from k account c and while she had the intent at the time of withdrawal to redeposit these amounts into an ira prior to the expiration of the 60-day rollover period she assumed the risk that they may not be returned timely therefore pursuant to sec_402 of the code the internal_revenue_service hereby declines to waive the 60-day rollover requirement with respect to the december distributions to taxpayer a of amount and amount thus the contributions of amount into ira d on date and amount into ira e on date which taxpayer a deposited back into iras after the expiration of the 60-day period will not be considered valid rollovers because the day requirement under sec_402 of the code with respect to such contributions was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely oba a with carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
